DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2021 has been entered.
 Response to Amendment
This office action is in response to the amendment filed 04/22/2021. As directed by the amendment- claim 13 is amended; claim 16 is canceled. Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the final office action mailed 01/01/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/22/2021, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive due to the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Martin.
Drawings
The drawings were received on 11/20/2020.  These drawings are accepted.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, “said drive gear” should read --said drive pinion--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 22-25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. 2008/0121828) in view of Nosaka (JP 63219906).

    PNG
    media_image1.png
    353
    523
    media_image1.png
    Greyscale

Annotated figure from Nosaka.
Regarding claims 13 and 22-25, Martin discloses a valve device, comprising: a valve housing (10) having pressure supply (17, 19) and service connection points (12, 14) extending in said valve housing (10) along connection point axes (see paragraph 0025); a valve piston (22) being longitudinally movable in said valve housing (10) along a travel axis and being capable of connecting and disconnecting respective ones of said pressure (17, 19) and service connection points (12, 14) in fluid communication, said valve piston (22) having a toothed rack (40) at a first free end of said valve piston 22 (paragraph 0028); an electric motor (8) with a motor housing (30), said electric motor (8) being connected by a connecting gear (38) to a drive pinion (39) engaged with said toothed rack (40) such that said electric motor (8) drives said toothed rack (40) along said travel axis via said connecting gear (38) and said drive pinion (39), said toothed rack (40) and said drive pinion (39) being in and being operable in a chamber 
Martin fails to disclose the electric motor with a drive axis intersecting said travel axis of the valve piston; a rotary seal separating and sealing said motor housing relative to said chamber and extending radially relative to said drive axis; wherein a resetter is connected to a second end of said valve piston opposite said first end thereof, said resetter being capable of returning said valve piston to a neutral position when said electric motor is unactuated; wherein said resetter comprises a compression spring; wherein said pressure supply and service connection points are disconnected in fluid communication relative to one another in the neutral position of said valve piston and are respectively connected in fluid communication in opposite travel positions of said valve piston by actuation of said electric motor; wherein said drive axis and said connection point axes are parallel to one another.
Nosaka teaches a spool valve comprising an electric motor (110) with a motor housing (112) and with a drive axis intersecting said travel axis of a valve piston 102 (see Figure 1); a rotary seal (118A) separating and sealing said motor housing (112) relative to a chamber (see annotated figure above) and extending radially relative to said drive axis (see translation paragraph 4); wherein a resetter (103) is connected to a second end of said valve piston (102) opposite said first end thereof, said resetter (103) being capable of returning said valve piston (102) to a neutral position when said electric motor (110) is unactuated (see translation paragraph 3); wherein said resetter (103) comprises a compression spring 103 (see translation paragraph 3); wherein said pressure supply (P) and service connection points (A, B) are disconnected in fluid communication relative to one another in the neutral position of said valve piston (102) and are respectively connected in fluid communication in opposite travel positions of said valve piston (102) by actuation of said electric motor 110 (see translation paragraphs 4 and 5); wherein the drive axis and connection point axes are parallel to one another (see Figure 1).

Regarding claims 14 and 15, Martin as modified teaches the invention as essentially claimed, and further teaches wherein said electric motor has a rotor and stator coil (see paragraph 0008). 
Martin fails to teach the stator coil having an average diameter of a notional circle through center points of coils of said stator coil and having a total 4height in a direction parallel to said drive axis, said average diameter divided by said total height being less than 1.5; wherein said average diameter divided by said total height is less than 1.0.
Since applicant has not disclosed that having the stator coil ratio of diameter to height solves any stated problem or is for any particular purpose above the fact that the ratio provides a compact design, and it appears that the electric motor of Martin would perform equally well with the ratio and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have modified the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Okuda (U.S. 2012/0199437).
Regarding claim 17, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor.
Okuda teaches a vehicle control device wherein a respective electric motor is a synchronous machine with a permanently-excited internal rotor (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor, as taught by Okuda. Doing so would provide an alternative known motor arrangement which provides precise constant speeds.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of in view of Grieshaber et al. (U.S. 2009/0152824).
Regarding claims 18 and 19, Martin as modified teaches the invention as essentially claimed, but fails to disclose wherein said connecting gear is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear; wherein said connecting gear is a two-stage planetary gear.
Grieshaber teaches an electric motor wherein said connecting gear (11) is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear (see paragraph 0020); wherein said connecting gear (11) is a two-stage planetary gear (see paragraph 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said connecting gear is one of a spur gear, a .
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Williams (U.S. Patent No. 4,789,002).
Regarding claims 20 and 21, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable.
Williams teaches a spool valve wherein an emergency override (53) is connected to a valve piston (Col. 4, lines 1-18); herein said emergency override (53) is hand operable (Col. 4, lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable, as taught by Williams. Doing so would allow the valve to be safer and to be operated manually.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753